                   Case 19-17849-RAM        Doc 22      Filed 07/15/19   Page 1 of 2




         ORDERED in the Southern District of Florida on July 14, 2019.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division


In re:                                                            Case No. 19-17849-RAM
                                                                  Chapter 13
CECILIA BRAVO

      Debtor
____________________________/

              ORDER GRANTING DEBTOR’S EXPEDITED MOTION TO CONTINUE THE
                                  AUTOMATIC STAY


         THIS CASE having come before the Court on July 11, 2019 at 9:00 AM on the Debtor’s

Expedited Motion to Continue the Automatic Stay [DE #9] Pursuant to §362(c)(4)(B), this Court having

reviewed the Motion and being otherwise duly advised in the premises, it is thereupon:

         ORDERED AND ADJUDGED that:

         1. The Debtor’s Motion to Continue the Automatic Stay [DE #9] is GRANTED, subject to the

conditions stated below.

                                                    1
                   Case 19-17849-RAM           Doc 22     Filed 07/15/19     Page 2 of 2



       2. The Automatic Stay shall be in full force and effect against all creditors until further order of

this Court or upon any subsequent order granting relief from the automatic stay. The stay is also subject

to§362(c)(4)(C).



                                                             ###

Submitted by:

Robert A. Stiberman, Esq.
STIBERMAN LAW, P.A.
2601 Hollywood Blvd
Hollywood, FL 33020
954-922-2283
Ras@stibermanlaw.com


Attorney Robert A. Stiberman is directed to serve copies of this order on all interested parties and file a
certificate of service.




                                                      2
